
	
		I
		111th CONGRESS
		2d Session
		H. R. 5392
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Kennedy (for
			 himself and Mr. Sullivan) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a Council on Integration of Health Care
		  Education, to provide for implementation of the recommendations of the Council,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Council on Integration of Health Care
			 Education Act of 2010.
		2.DefinitionsIn this Act:
			(1)Behavioral
			 health providerThe term behavioral health
			 provider—
				(A)means an
			 individual who provides clinical care (in accordance with applicable State law)
			 specializing in the diagnosis or treatment of behavioral health, including such
			 an individual specializing in substance use, addiction, and dependence
			 disorders; and
				(B)includes a psychiatrist, nurse practitioner
			 (as defined in section 1861(aa)(5)(A) of the Social Security Act), physician
			 assistant (as defined in section 1861(aa)(5)(A) of such Act), clinical
			 psychologist (as used in section 1861(ii) of such Act), clinical social worker
			 (as defined in section 1861(hh) of such Act), psychiatric nurse, licensed
			 professional counselor, marriage and family therapist, pastoral counselor,
			 psychosocial rehabilitation specialist, and any other individual determined to
			 be appropriate by the Secretary.
				(2)CouncilThe term Council means the
			 Council on Integration of Health Care Education.
			(3)Health care
			 professionalThe term health care
			 professional—
				(A)means an
			 individual who provides clinical health care (in accordance with applicable
			 State law) other than a behavioral health provider; and
				(B)includes (other
			 than a behavioral health provider) a physician (as defined in section 1861(r)
			 of the Social Security Act), nurse practitioner (as defined in section
			 1861(aa)(5)(A) of the Social Security Act), physician assistant (as defined in
			 section 1861(aa)(5)(A) of the Social Security Act), clinical nurse specialist
			 (as defined in section 1861(aa)(5)(B) of the Social Security Act), certified
			 nurse-midwife (as defined in section 1861(gg) of the Social Security Act), and
			 any other individual determined to be appropriate by the Secretary.
				(4)Institution of
			 higher educationThe term institution of higher
			 education has the same meaning given such term in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001).
			(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
			3.Council on
			 Integration of Health Care Education
			(a)EstablishmentThere
			 is established in the Office of the Secretary the Council on Integration of
			 Health Care Education.
			(b)RecommendationsThe Council shall develop and publish not
			 later than 1 year after the date of the enactment of this section, and may
			 periodically revise as appropriate thereafter, recommendations for the purpose
			 of strengthening the capacity of health care professionals and behavioral
			 health providers to deliver integrated, comprehensive health care. The
			 recommendations shall identify—
				(1)the core
			 competencies to be required of each type of health care professional and
			 behavioral health provider with respect to mental health and substance use
			 prevention and treatment services in order to carry out their respective scope
			 of practice;
				(2)the appropriate
			 methods for incorporating such competencies into the curricula of institutions
			 of higher education, and of continuing education, for health care professionals
			 and behavioral health providers;
				(3)the appropriate
			 methods for incorporating such competencies into the licensure and
			 certification requirements for health care professionals and behavioral health
			 providers; and
				(4)the appropriate methods for incorporating
			 such competencies into the accreditation process for institutions of higher
			 education providing terminal education for health care professionals and
			 behavioral health providers.
				(c)Reporting
				(1)By the
			 CouncilNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Council shall submit to the Secretary
			 and the appropriate committees of the Congress, and to the Council on Graduate
			 Medical Education when appropriate, and make publicly available, a report on
			 the recommendations under subsection (b) and the implementation of such
			 recommendations. Each such report shall include—
					(A)a description of
			 current and future needs related to the successful integration core
			 competencies for mental health and substance use disorders into health care
			 professional and behavioral health provider education and education curricula
			 beyond medical education;
					(B)an identification
			 of goals, outcome measures, and timeframes for addressing the needs described
			 in subparagraph (A);
					(C)a detailed plan
			 for implementing the recommendations under subsection (b); and
					(D)an evaluation of
			 the extent to which such plan has been implemented.
					(2)By the
			 SecretaryNot later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit a report to
			 the Congress on the activities of the Council.
				(d)Members
				(1)Composition;
			 voting; chairThe Council shall be composed of the ex officio
			 members specified in paragraph (2) and the members appointed under paragraph
			 (3). All of the members of the Council shall be voting members. The Council
			 shall elect a chair from among its members.
				(2)Ex officio
			 membersThe Council shall include the following ex officio
			 members (or their designees)—
					(A)the
			 Secretary;
					(B)the Administrator
			 of the Health Resources and Services Administration;
					(C)the Administrator
			 of the Centers for Medicare & Medicaid Services;
					(D)the Administrator
			 of the Substance Abuse and Mental Health Services Administration; and
					(E)the Director of
			 the Office of National Drug Control Policy.
					(3)Appointed
			 members
					(A)In
			 generalThe Council shall include members to be appointed by the
			 Secretary (in consultation with the other ex officio members of the Council and
			 without regard to the civil service laws) who are not employees of the Federal
			 Government. The Secretary shall appoint a sufficient number of members under
			 this subparagraph to ensure that the Council is composed of not less than 20
			 members, including both ex officio members under paragraph (2) and members
			 appointed under this paragraph.
					(B)Other selection
			 criteriaIn appointing members of the Council under this
			 paragraph, the Secretary shall ensure—
						(i)inclusion of both
			 urban and rural members;
						(ii)adequate
			 representation of men and women;
						(iii)a
			 range of members from a variety of practice settings and having expertise in
			 prevention and treatment across the lifespan;
						(iv)adequate
			 representation of racial, ethnic, religious, and economic diversity;
						(v)an
			 equal distribution of the members appointed under subparagraph (A) between
			 those specializing in mental health services and those specializing in
			 substance use disorders;
						(vi)diverse
			 representation from addition and psychiatry specialty sectors;
						(vii)diverse
			 representation of allopathic and osteopathic physicians;
						(viii)adequate
			 representation of health care professionals and behavioral health providers who
			 provide direct patient care to individuals with co-occurring mental health or
			 substance use disorders and physical health conditions;
						(ix)adequate
			 representation of health care and behavioral health (including substance use)
			 faculty who have demonstrated expertise in curriculum development; and
						(x)inclusion of a
			 health or behavioral health (including substance use) consumer.
						(C)Terms
						(i)In
			 generalSubject to subparagraph (D)(ii), each member of the
			 Council under this paragraph shall be appointed for a term of 4 years.
						(ii)VacanciesAny
			 member of the Council appointed to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term. A member may serve after the
			 expiration of that member’s term until a successor has taken office.
						(D)Initial
			 members
						(i)AppointmentThe
			 Secretary shall appoint the initial members of the Council under this paragraph
			 not less than 90 days after the date of the enactment of this Act.
						(ii)TermsAs
			 designated by the Secretary at the time of appointment, of the initial members
			 of the Council under this paragraph, 1/4 shall be
			 appointed for terms of 1 year, 1/4 shall be appointed for
			 terms of 2 years, 1/4 shall be appointed for terms of 3
			 years, and 1/4 shall be appointed for terms of 4
			 years.
						(e)StaffThe
			 Secretary shall provide the Council with such professional and clerical staff,
			 such information, and the services of such consultants as may be necessary to
			 assist the Council in carrying out effectively its functions under this
			 section.
			(f)Administration
				(1)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code, while away from their homes or regular places of
			 business in performance of services for the Council.
				(2)Other
			 resourcesThe Council shall have reasonable access to materials,
			 resources, statistical data, and other information such Council determines to
			 be necessary to carry out its duties from agencies of the executive and
			 legislative branches of the Federal Government. The chair of the Council shall
			 make requests for such access in writing when necessary.
				(3)Prohibition
			 against compensation of federal employeesMembers of the Council
			 who are officers or employees of the Federal Government shall not receive
			 additional pay, allowances, or benefits by reason of their service on the
			 Council.
				(g)MeetingsThe
			 Council shall conduct at least 3 meetings each year.
			(h)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2011
			 through 2016.
			4.Implementation of
			 recommendations of the Council
			(a)Health care and
			 behavioral health workforce continuing education
				(1)In
			 generalBeginning 1 year
			 after submission of the first report of the Council under section 3(c)(1), the
			 Secretary may make grants, contracts, or cooperative agreements to public or
			 private nonprofit entities for the purpose of implementing the recommendations
			 of the Council on continuing education for health care professionals and
			 behavioral health providers.
				(2)EligibilityTo
			 receive a grant, contract, or cooperative agreement under this subsection, a
			 public or private nonprofit entity shall demonstrate expertise in providing
			 continuing education for health care professionals and behavioral health
			 providers.
				(3)PriorityIn
			 awarding grants, contracts, and cooperative agreements under this subsection,
			 the Secretary shall give priority to entities that propose to implement
			 continuing education—
					(A)in
			 interdisciplinary settings; or
					(B)in collaboration with a diverse
			 representation of health care professionals and behavioral health providers who
			 have no direct affiliation with the receiving entity as determined by the
			 Secretary.
					(4)Geographic
			 distributionThe Secretary shall ensure that grants, contracts,
			 and cooperative agreements under this subsection are awarded to entities
			 throughout the United States to ensure the availability of continuing education
			 in mental health and substance abuse prevention and treatment services.
				(5)Duration of
			 awardsThe period of a grant, contract, or cooperative agreement
			 under this subsection shall not exceed 3 years.
				(6)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for fiscal year 2012 and such sums as
			 may be necessary for each of fiscal years 2013 through 2016.
				(b)Health care and
			 behavioral health workforce education curricula
				(1)In
			 generalThe Secretary shall
			 make grants, contracts, or cooperative agreements to public or nonprofit
			 private institutions of higher education for the purpose of implementing the
			 recommendations of the Council on education curricula for health care
			 professionals and behavioral health providers.
				(2)PriorityIn
			 awarding grants, contracts, and cooperative agreements under this subsection,
			 the Secretary shall give priority to applicants that demonstrate
			 willingness—
					(A)to integrate the
			 recommendations of the Council on curricula across academic disciplines;
					(B)to coordinate the
			 use of Federal and non-Federal resources for purposes of such integration;
			 or
					(C)to incorporate other evidence-based
			 recommendations that further the integration of behavioral health in health
			 care.
					(3)Geographic
			 distributionThe Secretary shall ensure that grants, contracts,
			 and cooperative agreements under this subsection are awarded to institutions of
			 higher education throughout the United States to ensure the availability and
			 improvement of education curricula for health care professionals and behavioral
			 health providers.
				(4)Duration of
			 awardsThe period of a grant, contract, or cooperative agreement
			 under this subsection shall not exceed 3 years.
				(5)Authorization of
			 appropriationsThere are authorized to be appropriated $5,000,000
			 for fiscal year 2012 and such sums as may be necessary for each of fiscal years
			 2013 through 2016.
				
